DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 01/10/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
No explanation of relevance has been provided for German Examination Report, EP 0147000, DE 4122615, DE 19541678, DE 19950843.
The information disclosure statement filed 01/10/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
No copy of CN 2788510 has been provided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite and could not be properly understood.
AS for claim 1 and the dependent claims 2-10 and 12-14:
It could not be properly understood what is required by the clause: “the brush device is arranged on the movement device so that it can be moved relative to the circuit board in the orthogonally to one another arranged direction of an X, Y or Z axis”.
Is some text missing in the referenced clause?
It is also not clear what is referenced as a processing angle of the brush and how it can be “in the range of approximately 0o to approximately 20o  to the Z axis”?

The claims are further indefinite because the term “approximately” in claim 1 is a relative term lacking proper comparative basis.

Claims 2-4 are further indefinite because it is not clear what is referenced as “a portal system”. It appears that the applicants use the term in the meaning that is inconsistent with an accepted meaning.
The term “portal system” conventionally means a system of veins that begins and ends in capillaries.
The specification does not clearly redefine the term. The specification does not provide a special meaning for the term.
Thereby the term “portal system” is indefinite.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 

Claim 4 is further indefinite because the term “the axis drives” lack proper antecedent basis.
Further, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “linear drives”, and the claim also recites chain drives, screw drives, ball screw drives, roller screw drives, direct linear drives, hydraulic cylinders or/or pneumatic cylinders, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The claim is further indefinite because it is not clear what is required by “or/or”.

Claim 10 is further indefinite because the term “the drive axis” lacks proper antecedent basis.

As for claim 15:
It could not be properly understood what is required by the clause: “the brush device is arranged on the movement device so that it can be moved relative to the circuit board in the orthogonally to one another arranged direction of an X, Y or Z axis”
Is some text missing in the referenced clause?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 2788510.
CN 2788510 teaches a device comprising a brush that can be rotated and driven in X, Y, Z directions by a moving device with respect to the circuit board. See at least Figure 1 and the related description.
CN 2788510 does not specifically recites a system comprising a soldering device and the cleaning device.
CN 2788510 teaches the device for cleaning soldered boards that were soldered by a soldering system.
It would have been obvious to an ordinary artisan at the time the invention was filed to make the device a part of the system comprising the device and the disclosed cleaning device to enable entire processing of the boards by the system.
Claim(s) 1-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 2788510 in view of JP 9-316549 and EP 0147000.
CN 2788510 teaches a device comprising a brush and the cantilever bridge structure supporting the brush. CN 2788510 teaches that both the cantilever bridge and the brush that can driven in X, Y, Z directions by moving devices with respect to the circuit board. CN 2788510 also teach rotating, oscillating the brush and swinging and wiping movement of the brush. CN 2788510 teaches that the device comprises linear drives, such as servo motors.  See at least Figure 1 and the related description.
CN 2788510 also teaches that the device can comprise a cantilever instead of a bridge. CN 2788510 also teaches that the movement of the brush is controlled by the computer. The manipulators of the brush controlled by the computer are readable on the manipulator of the robot recited by claim 5. See at least Drawing Description part of CN 2788510.
The brush of CN 2788510 has a circular brush surface. See at least Figure 3.
CN 2788510 also teaches a suction collection device 50, which is best shown on Figures 1 and 4. The structure shown on figure 4 is readable on the claimed bin.
The angle adjusting device recited by the claims is readable at least on part 30, the part connecting part 30 to the part 20 and the part connected to part 30 that holds the brush device 40 at the angle approximately 0 degrees with respect to Z axis. It is obvious that one of the referenced parts comprises a motor to enable the movement of the cantilever type bridge in Z, Y, Z directions. See at least Figure 1.
CN 2788510 does not specifically state that the brush is connected to the ground of the device.
However, it is notoriously well-known to ground the parts of the electric operating devices to prevent injuries of the operators.
It would have been obvious to an ordinary artisan at the time the invention was filed to ground the parts of the device of CN 2788510, including the brush, in order to prevent injuries of the operators.

Thus, the difference between the device of CN 2788510 and the claimed device is in the providing the brush device is arranged above, not below of the board.
However, it has been held that reversal and rearrangement parts is obvious. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955), See also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Moreover, providing brushes from the below of the boards for cleaning the soldered boards was known as evidenced by JP 9-316549 and EP 0147000. See at least Figures 2A, 2B, 4, 6 and the related description of EP 0147000 and Figures 1-4 and the related description of JP 9-316549.
It would have been obvious to an ordinary artisan at the time the invention was filed to rearrange the positions of the board and the brush in the device CN 2788510 since such arrangements was known from JP 9-316549 and EP 0147000 at least in order to better collect removed dirt.
As to claims 7 and 8:
CN 2788510 does not specify the material of the brush. 
However, JP 9-316549 and EP 0147000 teach that the brushes that are used for cleaning solder are wire (metal) brushes.
It would have been obvious to an ordinary artisan at the time the invention was filed to use metal wire brush in the device of CN 2788510 since JP 9-316549 and EP 0147000 teach such brushes for cleaning solder.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to cleaning devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711